Hatch, J.:
The action is to foreclose a mechanic’s lien in behalf of the plaintiffs, who are materialmen, having furnished certain material used in the construction of a power house of the defendant cathedral. The defendant cathedral contracted with the defendants Gillis and Geoghegan, among other things, to construct a power house in connection with the cathedral. The defendants Gillis and Geoghegan entered into a sub-contract with the Mahoney Engineering Company to furnish certain materials in connection with said power house. The contract with the engineering company was to deliver on the sidewalk, in the city of Hew York, the material for which the lien is filed, for and at the agreed price of $435. Ho time of payment for the material was specified in the contract, nor was the date of delivery fixed. The engineering company contracted with the plaintiffs to furnish this material; and they having furnished the material and not being paid therefor, filed the lien which is the subject of foreclosure in this action.
The engineering company seems to have been a mere jobbing concern, represented by Frank Mahoney as treasurer and manager; but this fact does not affect the questions involved. The contract was entered into under date of January 29, 1896, and the material was finally completed and ready for delivery by the plaintiffs to the engineering company about April sixth following. It was delivered at Garden City, where the power house was being constructed, about the 1st day of June, 1896. The notice of lien was filed on July thirtieth of the same year. The engineering company, as is claimed, failed to furnish the materials as contracted for, and it having failed, *561the contractors were required to incur an additional expense of thirty dollars by reason of such failure, which they claim to deduct from the amount due to it. It was conceded in the case that the contractors had paid to the engineering company the full amount of the contract price, less the sum of twenty dollars and the thirty dollars incurred by them in completing its contract. It is claimed, however, that the contractors were not protected in the payments which they concededly made to Mahoney, for the reason that such payments were made in advance of the time when they became due under the contract.
The referee has found that the contractors before making the first payment had been duly notified by the engineering company that the material was ready for delivery, and that before making the second payment such material was completed and ready for delivery. The referee further found that none of the payments were made by the contractors for the purpose of avoiding the provisions of the Mechanics’ Lien Law,* or in advance of the terms of the contract between the contractors and the engineering company, or by collusion. The referee further found that the contractors were entitled to a deduction of three hundred and eighty-five dollars, the amount of the payments made by them to the engineering company, and the amount of thirty dollars for charges necessarily incurred in the completion of such contract, and that such sums being deducted from the contract price, there only remained the sum of twenty dollars to which the lien of the plaintiffs attached. The referee found, as a conclusion of law, that the plaintiffs were only entitled to enforce their lien for the sum of twenty dollars. The plaintiffs excepted to such finding, and now claim that the contractors are not to be allowed, as against their lien, for any payments which were made to the engineering company in advance of the time when such payments became due.
It is to be noticed that the contract specifies no time of payment, and no time for delivery of the material. By this contract, therefore, the contractors became bound to pay for the material as soon as the engineering company was ready and able to deliver the same. (Benj. Sales, §§ 706, 707; Cook v. Ferral's Administrators, 13 Wend. 285; Coonley v. Anderson, 1 Hill, 519.) It appeared in *562evidence that the engineering company notified the contractors verbally, on or about March 5,1896, that the material was ready for delivery, and requested payment in the amount of $235, which amount the contractors paid and for which Mahoney receipted. It appears that at the time when this notification was made of readiness to deliver, the construction of the material had not been begun. Subsequently, however, its construction was entered upon, and it was ready for delivery on the sixth day of April following. Thereafter and on April 14, 1896, Mahoney notified the contractors by letter that the material was ready for delivery and requested payment of $150. The contractors complied with this request to the extent of paying $100, for which the engineering, company gave its receipt. Thereafter and on May 14, 1896, the contractors paid an additional $50, for which the engineering company receipted. At the time of the last two payments it is undisputed that the material was finished and ready for delivery, and at that time it is clear that the engineering company had the right to demand and receive payment, within the authorities already cited. It appears that the contractors had no notice that the plaintiffs were engaged in furnishing the material contracted for by the engineering company, nor does it appear that the plaintiffs had knowledge of the contract or its terms.
It is quite evident, therefore, that up to the time when payments were made, the equities of the contractors were in all respects equal to the equities of the plaintiffs. Prior to the amendment of the statute in 1885, in respect of payments, the law provided that payments made by the owner to a contractor “ by collusion, for the purpose of avoiding the provisions of this act,* or in advance of the terms of any contract,” were not protected ; and in Post v. Campbell (83 N. Y. 279) it was held that collusion was not necessary in respect of payments made in advance of the terms of the contract, in order to entitle persons furnishing materials to a sub-contractor to take advantage thereof; and that such payment could not be allowed as against a materialman who had, in proper time, filed his lien. The statute was amended, however, in 1885, and in this respect was made to read: “ If the owner * * * shall, for the purpose of avoiding the provisions of this act, or in advance of the *563terms of any contract, pay by collusion * * * the owner or other person in interest as aforesaid shall be liable to the amount that would have been unpaid to said contractor, sub-contractor or assignee,” etc. (Chap. 342, Laws of 1885, § 2.) Under the amendment it has been held that the word “ collusion,” as used in the statute, applies as well to advance payments as to payments made to avoid the act. (Lind v. Braender, 15 Daly 370.) The referee has found, and upon sufficient evidence to sustain the finding, that there was no collusion between the contractors and the engineering company in making any of the payments, and that the same were made in good faith.
It is, however, claimed that the amendment to the statute applies alone to owners, and does not embrace contractors. ■ We think that this contention may not be sustained. There is no reason why such construction should obtain, and the decisions seem to place owners and contractors upon the same footing. (French v. Bauer, 134 N. Y. 548.) But assuming, however, that collusion is not an essential element, as applied to an advance payment, we do not think the result would be different in this case, as we think the plaintiffs may not take advantage of the first payment made by the contractors, although confessedly at such time the material was not ready for delivery. The defendants were in nowise prejudiced by reason of this fact, for they subsequently finished their work and shipped the material to Harden City, and did not file their lien until upwards of three months thereafter. So that in no sense were they prejudiced on account of this payment, and, therefore, the whole payments were made at a time when the engineering company had the right to demand the same, and when the constructors could not have resisted payment except by showing a breach of contract. It was said by Judge Rapallo, in Post v. Campbell (supra): “ The statutory provision was intended to protect the lienor against payments made to the contractor, or other persons, to the prejudice of the lienor; ” and in Lumbard v. Syracuse, Binghamton & N. Y. R. R. Co. (55 N. Y. 491), “A party furnishing materials or doing work, relying upon the lien given by statute for security, must examine the contract with the owner, for it is only to the extent of what is due, or to become due, upon this contract that his lien can attach. If he furnishes the material or does the work for a sub-contractor, in
*564like reliance, lie should not only examine the contract with the owner, but also that of the sub-contractor; for if the sub-contractor fails, to perform his contract so that nothing becomes payable thereon,, or is paid in full, according to its terms in case of performance,, there can be no lien.” This case and its language were cited with approval in French v. Bauer (supra). Clearly, then, when the-material was delivered the payment became due by the terms of' the contract; and it matters not that some of it had been paid before it could have been legally demanded. In any event, plaintiffs were in nowise prejudiced on account of such payment. In the present case, if the plaintiffs had made inquiry they would have-discovered what the terms of the contract were, and would have-seen that the contractors were required to make payment, and,, therefore, they cannot complain. So that if the element of collusion be held not to apply to payments made in advance, still the-result would be the same. Nothing wdiich is contained in Hilton Bridge Construction Co. v. N. Y. C. & H. R. R. R. Co. (145 N. Y. 390) affects this result. The case there turned u¡3on a question of' ¡Dractice, as to who were the proper parties to be brought in; and this, was the only point determined which was germane to a decision in that case. It is evident that the court was mistaken so far as it referred to-the construction of the act of 1885, as it refers to the case of Post v. Campbell as construing such act. Post v. Campbell, however, construed the act of 1862, and was decided in 1881, before the* amendment took effect. It consequently cannot be regarded as an authority upon the construction of the law of 1885. The language-used in such opinion, therefore, construing the effect of the advance-payments, cannot be held to apply to the present statute. But were it otherwise, the judgment must still be for the defendant, as we-have seen.
The allowance for expense incurred in completing the contract of' the engineering company was properly allowed. (Lind v. Braender, supra.)
It follows that the judgment should be affirmed, with costs.
All concurred.
Judgment affirmed, with costs.

 Chapter 342, Laws of 1885.— [Rep.


 Chapter 478 of the Laws of 1862.— [Rep.